COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION TO REINSTATE

Appellate case name:          Lucrecia Mendia v. Fiesta Mart, LLC

Appellate case number:        01-19-00018-CV

Trial court case number:      2017-63727

Trial court:                  333rd District Court of Harris County

       We abated this appeal on July 23, 2020 for the trial court to hold a hearing to
determine whether the missing Exhibit D was lost or destroyed and to determine whether
the parties could agree on a replacement for the missing exhibit. On September 24, 2020,
a supplemental clerk’s record was filed containing the trial court’s findings from a hearing
conducted on September 22, 2020, along with an agreed-to replacement for the missing
Exhibit D. Appellant has now filed an unopposed motion to reinstate the appeal on the
active docket.
       We grant the motion and reinstate the appeal on the active docket.
       It is so ORDERED.


Judge’s signature: /s/ Terry Adams
                   Acting individually      Acting for the Court


Date: October 8, 2020